In the Missouri Court of Appeals
                                  Eastern District
                                                DIVISION THREE

STATE OF MISSOURI,                                  )      No. ED108086
                                                    )
                             Respondent,            )      Appeal from the Circuit Court
                                                    )      of Warren County
vs.                                                 )
                                                    )      Honorable Jason H. Lamb
PATRICK JEROME STEWARD,                             )
                                                    )
                             Appellant.             )      Filed: September 15, 2020


           The defendant, Patrick Jerome Steward, appeals the judgment entered by the Circuit

Court of Warren County for the class E felony of resisting a lawful stop in violation of section

575.150 RSMo. (2016).1 Following his conviction by a jury, the trial court sentenced the

defendant as a persistent felony offender to seven years of imprisonment.

           Because the State charged and tried the defendant with resisting a lawful stop “for a

felony offense,” and because the verdict director did not require the jury to find that the

defendant fled in a manner creating a substantial risk of serious physical injury or death, the

evidence was insufficient to allow enhancement of the offense of resisting a lawful stop from a

class A misdemeanor to a class E felony pursuant to section 575.150.5. We affirm the

defendant’s conviction for resisting a lawful stop, but we must remand for the purpose of




1
    All statutory references are to RSMo. (2016).
correcting the judgment and resentencing the defendant within the applicable range of

punishment for a class A misdemeanor.

                                  Factual and Procedural Background

           We set forth the relevant facts viewed in the light most favorable to the verdict. On the

evening of October 31, 2017, Missouri Highway Patrol Trooper Bishop ran the license plate of

the car driven by the defendant and stopped ahead of her at a traffic light in Warren County.

Trooper Bishop’s license-plate check revealed that the car was reported stolen. Trooper Bishop

testified that she stopped the car to investigate further, and that she would have arrested the

occupants for tampering with a motor vehicle if her investigation revealed that the car was

indeed stolen. The defendant pulled over, but when Trooper Bishop exited her vehicle and

approached, the defendant drove away at a high rate of speed into a residential neighborhood.

Trooper Bishop pursued the vehicle briefly, but terminated her pursuit because it was Halloween

and children were still out. The defendant and a passenger in the car were later apprehended after

a high-speed chase culminating in a crash in Lincoln County.

           The State’s second amended information charged the defendant as a prior and persistent

felony offender with the class E felony of resisting a lawful stop in violation of section 575.150

in that:

           [O]n or about October 31, 2017, in the County of Warren, State of Missouri, Trooper
           Bishop, a law enforcement officer, was attempting to make a lawful stop of a vehicle
           being operated by defendant, and the defendant knew or reasonably should have known
           that the officer was making a lawful stop for a felony offense, and, for the purpose of
           preventing the officer from effecting the stop, resisted the stop of defendant by fleeing
           from the officer.
The State also charged the defendant with the class D misdemeanor of driving while license

suspended, and the class D felony of first-degree tampering with a motor vehicle. The State




                                                    2
dismissed the tampering charge, and the defendant pled guilty to the charge of driving while

license suspended. The parties proceeded to trial only on the charge of resisting a lawful stop.

       The defendant’s former girlfriend, Tamara Carter, testified that she was the owner of the

car driven by the defendant. Carter explained that while she was jailed, she gave permission for

the defendant to obtain her keys and use the car to bring items to her at the jail. Because the

defendant continued to use her vehicle, Carter reported it stolen. She did not inform the

defendant that she reported the car stolen. The defendant’s new girlfriend was in the car at the

time of the defendant’s flight from Trooper Bishop. She testified that as he pulled over, the

defendant told her that perhaps Carter had reported the car stolen.

       The court gave the jury two verdict directors. Instruction Number 6 submitted by the

State followed MAI-CR 4th 429.61, the parties described it as an instruction for “felony”

resisting a lawful stop. The instruction read:

       As to Count I, if you find and believe from the evidence beyond a reasonable doubt:
       First, that on or about October 31, 2017, in the State of Missouri, Trooper Bishop was a
                law enforcement officer, and
       Second, that Trooper Bishop was attempting to stop a vehicle being operated by
                defendant, and
       Third, that defendant knew or reasonably should have known that a law enforcement
                officer was attempting to stop defendant, and
       Fourth, that the basis for the stop was a reasonable suspicion of the commission of the
                crime of stealing a motor vehicle, and
       Fifth, that defendant knew or reasonably should have known the basis for the stop, and
       Sixth, that for the purpose of preventing the law enforcement officer from making the
                stop, the defendant resisted by fleeing from the officer,
       then you will find the defendant guilty under Count I of resisting a lawful stop.
                However, unless you find and believe from the evidence beyond a reasonable
       doubt each and all of these propositions, you must find the defendant not guilty of that
       offense[.]

The defense submitted Instruction Number 7, which the parties characterized as an instruction

for “misdemeanor” resisting a lawful stop. The two instructions were identical, except that

Instruction Number 7 did not contain the paragraphs about the basis for the stop (paragraph

                                                 3
Fourth above) or the defendant’s knowledge of its basis (paragraph Fifth above). In closing

argument, defense counsel acknowledged that the defendant resisted a stop, and she urged the

jury to convict the defendant of a misdemeanor rather than of a felony. The jury returned a guilty

verdict pursuant to Instruction Number 6.

       The defendant filed a motion for new trial challenging the sufficiency of the evidence and

the verdict-directing jury instructions. At the hearing on the motion for new trial and sentencing,

counsel argued that the offense of which the defendant was convicted could not be enhanced to a

felony under section 575.150.5 because: (1) Trooper Bishop sought to make a lawful stop rather

than to make an arrest for a felony offense; and (2) the charge against the defendant failed to

allege that the defendant fled in a manner creating a substantial risk of serious physical injury or

death, and the jury was not required to find those facts. The trial court rejected the defendant’s

argument, stating that:

       Well, obviously, it was a stop, not a—not an arrest or attempted arrest. But, however, the
       other evidence in the case of an extremely highspeed, I guess, brief chase, I could call it,
       until the officer cut it off because of the danger involved, I think, is sufficient to increase
       it to a Class E felony. And in this case, Mr. Steward was also shown to be a prior and
       persistent felony offender, also, so which makes it—raises the range of punishment up to
       a D felony, of course.
As a result, the trial court sentenced the defendant to seven years of imprisonment, the maximum

sentence for a class D felony. The defendant appeals.

                                        Standard of Review
       When a defendant challenges the sufficiency of the evidence, we accept as true all

evidence favorable to the State, including all favorable inferences drawn from the evidence, and

we disregard all contrary evidence and inferences. State v. Grim, 854 S.W.2d 403, 405 (Mo. banc

1993); State v. Sloan, 561 S.W.3d 831, 837 (Mo. App. E.D. 2018). We limit our review to

determining whether there is sufficient evidence from which a reasonable juror might have found


                                                  4
the defendant guilty beyond a reasonable doubt. Grim, 854 S.W.2d at 405; Sloan, 561 S.W.3d at

837.

                                             Discussion

       On appeal, the defendant claims the trial court erred in overruling his motion for

judgment of acquittal at the close of the State’s evidence, and in entering judgment and sentence

for the class E felony of resisting an arrest. He contends the State charged him only with resisting

a lawful stop “for a felony,” and not resisting an arrest for a felony. Under Section 575.150, the

defendant argues, resisting a lawful stop “for a felony” is not a felony offense. He also argues

that the State did not allege that he resisted a stop by fleeing in a manner that created a

substantial risk of serious physical injury or death, nor did the verdict director require the jury to

find those facts. As a result, the defendant maintains that he could not be convicted for a felony

violation of Section 575.150. We agree.

       The State’s second amended information charged the defendant with “the class E felony

of resisting a lawful stop” in that the defendant fled from Trooper Bishop who “was making a

lawful stop for a felony offense.” The elements of resisting a lawful stop are: (1) the defendant

knew or reasonably should have known that a law enforcement officer was making a lawful stop;

(2) the defendant resisted the stop by fleeing from the officer, or by threatening to use violence

or physical force; and (3) the defendant did so for the purpose of preventing the officer from

completing the stop. Section 575.150.1(1); State v. Nelson, 505 S.W.3d 437, 445 (Mo. App.

W.D. 2016). The State made a submissible case for resisting a lawful stop, and the defendant in

closing argument conceded that he committed the offense of resisting a lawful stop although he

argued the jury should convict him only of a misdemeanor in accord with Instruction Number 7.

The jury found the defendant guilty pursuant to Instruction Number 6, which the parties



                                                  5
described as an instruction for “felony” resisting a lawful stop. Viewing the evidence in the light

most favorable to the verdict and ignoring all contrary evidence and inferences, we hold the State

adduced sufficient evidence to convict the defendant of resisting a lawful stop, in violation of

section 575.150.1. However, Instruction Number 6 did not require the jury to find that the

defendant fled in a manner creating a substantial risk of serious physical injury or death.

                                 Enhancement To A Class E Felony

       Our determination that the State proved all elements of the charge of resisting a lawful

stop does not end our inquiry. The gravamen of the defendant’s challenge is that the trial court

enhanced the offense from a class A misdemeanor to a class E felony without sufficient evidence

that the offense the defendant committed actually constitutes a felony under section 575.150.

       The State charged the defendant with resisting a lawful stop by fleeing, and sought to

enhance the charge to a class E felony because the lawful stop was made “for a felony offense.”

It is undisputed that the stop was lawful; that the stop was for the purpose of investigating a

felony offense, namely tampering with a motor vehicle; and that Trooper Bishop contemplated

arresting the defendant if her investigation revealed that the car, in fact, was stolen. It was also

undisputed that the defendant fled from a law enforcement officer, and that the defendant was

not under arrest at that time.

       Section 575.150 states in relevant part:

       1. A person commits the offense of resisting or interfering with arrest, detention, or stop
       if he or she knows or reasonably should know that a law enforcement officer is making
       an arrest or attempting to lawfully detain or stop an individual or vehicle, and for the
       purpose of preventing the officer from effecting the arrest, stop or detention, he or she:

               (1) Resists the arrest, stop or detention of such person by using or threatening the
                   use of violence or physical force or by fleeing from such officer;

                                               ***
       2. This section applies to:

                                                  6
                                               ***
               (2) Arrests, stops, or detentions, for any offense, infraction, or ordinance
               violation;
                                                ***
       4. It is no defense to a prosecution pursuant to subsection 1 of this section that the law
       enforcement officer was acting unlawfully in making the arrest. However, nothing in this
       section shall be construed to bar civil suits for unlawful arrest.

       5. The offense of resisting or interfering with an arrest is a class E felony for an arrest for
       a:

               (1) Felony;
               (2) Warrant issued for failure to appear on a felony case; or
               (3) Warrant issued for a probation violation on a felony case.

       The offense of resisting an arrest, detention or stop in violation of subdivision (1) or (2)
       of subsection 1 of this section is a class A misdemeanor, unless the person fleeing creates
       a substantial risk of serious physical injury or death to any person, in which case it is a
       class E felony.

       The history of section 575.150 reveals that the legislature has repeatedly expanded the

language of the statute to more fully set forth the conduct prohibited, the means of committing

the prohibited conduct, and the penalty for such conduct. Section 575.150 has prohibited

resisting arrest since 1979. In earlier cases involving flight from traffic stops, our appellate courts

noted that the gravamen of the offense was resisting an arrest, not flight from police. See, e.g.,

State v. Dossett, 851 S.W.2d 750, 752 (Mo. App. W.D. 1993) (traffic stop initiated by officer is

not factual situation contemplated by resisting-arrest statute); State v. Long, 802 S.W.2d 573, 577

(Mo. App. S.D. 1991) (statute creates crime of resisting arrest by flight; it does not create crime

of fleeing a traffic stop where no arrest intended until after flight commenced); State v. Wanner,

751 S.W.2d 789, 791 (Mo. App. E.D. 1988) (resisting arrest hinges on fact that law enforcement

officer at least contemplated actual arrest).




                                                  7
        The legislature amended the statute in 1996 to prohibit resisting a lawful stop or detention

as well as arrest. H.B. 1047, 88th Gen. Assem. 2d Reg. Sess. (Mo. 1996). Six years later, the

legislature added subsection 5 to the statute, which then read:

        Resisting or interfering with an arrest for a felony is a class D felony. Resisting an arrest
        by fleeing in such a manner that the person fleeing creates a substantial risk of serious
        physical injury or death to any person is a class D felony; otherwise, resisting or
        interfering with an arrest, detention or stop is a class A misdemeanor.

H.B. 1270 & 2032, 91st Gen. Assem. 2d Reg. Sess. (Mo. 2002) (emphases added).

        In 2005, the legislature added language to subsection 5 to enhance to a felony resisting a

detention or stop if the resistance was accomplished by fleeing in such a manner to create a

substantial risk of serious physical injury or death to any person. H.B. 353, 93rd Gen. Assem. 1st

Reg. Sess. (Mo. 2005). The legislature declined to add language rendering it a felony to resist a

detention or stop for a felony offense. Id.

        Despite these numerous amendments, the legislature never added resisting a stop for a

felony to the penalty-enhancement provisions. Thus, as pertinent here, there are two means by

which resisting law enforcement can constitute a felony offense. The first is by resisting an arrest

for a felony. Section 575.150.5(1). The other is by fleeing an arrest, detention, or stop in a

manner that creates a substantial risk of serious physical injury or death to any person. Section

575.150.5.

                                    Resisting Arrest For A Felony

        The first means to enhance the penalty to a felony is found in section 575.150.5(1). The

statute enhances the offense of resisting arrest from a misdemeanor to a felony if the person is

“[r]esisting . . . an arrest . . . for a . . . [f]elony.” State v. Shaw, 592 S.W.3d 354, 358 (Mo. banc

2019)(emphasis added). “This provision requires the State to establish the arrest initiated by the

arresting officer and resisted by the defendant was ‘for a felony.’” Id. (emphasis added). Section

                                                   8
575.150 says nothing about resisting a lawful stop for a felony offense. Indeed, section 575.150.5

proceeds to state that resisting an arrest, detention or stop is a class A misdemeanor unless the

person flees in a manner creating a substantial risk of serious physical injury or death, in which

case the offense becomes a class E felony.

       “Statutory interpretation is a question of law that we review de novo.” State v Haynes,

564 S.W.3d 780, 784 (Mo. App. E.D. 2018). When interpreting a statute, we must ascertain the

legislature’s intent from the language used, and if possible, give effect to that intent. Id. We give

the statutory language used its plain and ordinary meaning. Id. We turn to statutory construction

only when the statute’s language is ambiguous; otherwise, we must give effect to the statute as

written. Id. We consider a statute ambiguous only when we cannot ascertain the legislative intent

when giving the language used in the statute its plain and ordinary meaning. Id.

       Pursuant to section 575.150.5, “[t]he offense of resisting or interfering with an arrest is a

class E felony for an arrest for a: (1) [f]elony[.]” The clear and unambiguous language shows

that the legislature intended only that arrests “for a felony” be punishable as a class E felony, and

not stops or detentions “for a felony.” Stops and detentions are not included with arrests in the

first paragraph of section 575.150.5. Stops and detentions are included only in the final

paragraph of section 575.150.5, which specifies the types of law-enforcement interactions that

can result in a felony enhancement when the defendant resists by fleeing in a manner creating a

substantial risk of serious injury or death.

       If the legislature intended to include lawful stops in section 575.150.5(1) regarding

“arrests for a felony,” it would have done so. The fact that it did not, while including lawful stops

in the final paragraph regarding flight creating a substantial risk, indicates that the legislature




                                                   9
purposely excluded lawful stops in the provision enhancing the penalty for resisting an arrest for

a felony.

           It is well settled, in interpreting a statute, that the legislature is presumed to have acted
           intentionally when it includes language in one section of a statute, but omits it from
           another. A disparate inclusion or exclusion of particular language in another section of
           the same act is powerful evidence of legislative intent.

State v. Meeks, 427 S.W.3d 876, 878 (Mo. App. E.D. 2014) (quoting State v. Bass, 81 S.W.3d
595, 604 (Mo. App. W.D. 2002)).

           Furthermore, the terms “arrest” and “lawful stop” do not share the same meaning, and are

not interchangeable throughout section 575.150. For example, it is no defense to a prosecution

that the law enforcement officer acted unlawfully in making the arrest. Section 575.150.4. A stop

or detention, however, must be lawful as a matter of law in order for its resistance to constitute

an offense. Nelson, 505 S.W.3d at 445; MAI-CR 4th 429.61, Notes on Use ¶ 2. “An arrest is

made by an actual restraint of the person of the defendant, or by his submission to the custody of

the officer, under authority of a warrant or otherwise.” Section 544.180; Sloan, 561 S.W.3d at

838. “A person may be said to be under arrest from the moment the police officer takes control

of his movements.” State v. Ajak, 543 S.W.3d 43, 50 (Mo. banc 2018) (quoting State v. Sampson,

408 S.W.2d 84, 87 (Mo. 1966)). On the other hand, law enforcement officers need not physically

restrain a person in order for a lawful stop to occur. State v. Roark, 229 S.W.3d 216, 220 (Mo.

App. W.D. 2007). Instead, a show of authority is sufficient, id., with a traffic stop being

analogous to a Terry stop,2 State v. Schroeder, 330 S.W.3d 468, 473 (Mo. banc 2011). An officer

may conduct a brief investigative stop when the officer has a “reasonable suspicion” based on




2
Terry v. Ohio, 392 U.S. 1 (1968).

                                                     10
“specific and articulable facts” that illegal activity is occurring or has occurred. State v. Pike, 162
S.W.3d 464, 472 (Mo. banc 2005).

        We find the legislature intended to enhance to a felony only resisting or interfering with

an arrest for a felony. The language of the statute is clear and unambiguous: a person must resist

arrest for a felony offense in order to enhance resisting to a class E felony. Resisting a lawful

stop “for a felony” is not identified in section 575.150.5 as an offense that constitutes a class E

felony. In fact, section 575.150.5 expressly states that “[t]he offense of resisting . . . [a] stop . . .

is a class A misdemeanor, unless the person fleeing creates a substantial risk of serious physical

injury or death to any person, in which case it is a class E felony.” Because no ambiguity exists

in section 575.150.5(1), we need not resort to statutory construction. In addition, because section

575.150.5(1) does not expressly enhance the penalty for resisting or interfering with a lawful

stop or detention for a felony, we must give effect to the statute as written, without reading

additional words into it. “In short, we will not add words to a plainly-worded statute to alter its

meaning.” Haynes, 564 S.W.3d at 784. Given the plain meaning of the statute and the undisputed

evidence that the defendant was lawfully stopped and not arrested, the evidence is insufficient to

enhance the resisting charge to a felony.

        Examination of the case law, the Missouri Approved Charge Code (MACH-CR 2d), and

the Missouri Approved Instructions (MAI-CR 4th) lends support to our conclusion that the word

“arrest” used in section 575.150.5 means “arrest,” and does not encompass a stop or detention for

a felony offense. In State v. Redifer, the State charged Redifer with resisting arrest by fleeing,

and the jury was instructed accordingly. 290 S.W.3d 184, 185-86 (Mo. App. W.D. 2009). The

Court held the evidence insufficient to support Redifer’s conviction for resisting arrest because

“[t]o resist arrest, an arrest must be in progress” Id. at 187. The Court also explained that



                                                    11
Redifer’s conviction could not be affirmed on the alternate basis of resisting a lawful stop

because the jury instruction allowed for a finding of guilt only if Redifer were being arrested,

and the jury was not instructed on resisting a lawful stop. Id. at 186-87.

       In State v. Brooks, this Court reversed a conviction for felony resisting arrest because

there was no evidence presented that the officer named in the charging document and the jury

instructions was arresting Brooks. 158 S.W.3d 841, 851 (Mo. App. E.D. 2005). While the State

in that case urged this Court to remand for entry of conviction and sentence for misdemeanor

resisting, we declined to do so. Id. at 852. We explained that “[t]he facts needed to determine

whether an officer was making a stop versus the facts needed to determine if an officer was

making an arrest are different. The jury did not get a chance to consider whether [the officer] was

making a stop.” Id.

       The Missouri Approved Charge Code distinguishes between an “arrest” and a “stop,” and

contains two distinct charges: MACH-CR 2d 29.60 for resisting arrest, and MACH-CR 2d 29.61

for resisting a stop or detention. The Notes on Use for MACH-CR 2d 29.60 state in relevant part:

          2. Resisting or interfering with a lawful stop or a lawful detention is charged by
       MACH-CR 2nd 29.61.
          3. MACH-CR 2nd 29.60 covers resisting arrest and interfering with the arrest of
       another for a felony, misdemeanor, infraction or ordinance violation.
              Resisting or interfering with an arrest for a felony is a class E felony.

(Emphases added). Similarly, the Notes on Use for MACH-CR 2d 29.61 provide:

          2. This charge covers resisting or interfering with a lawful stop or detention. By
       statute, the stop or detention must be a lawful stop or detention for a felony,
       misdemeanor, infraction or ordinance violation. Resisting or interfering with an arrest
       should be charged by MACH-CR 2nd 29.60.
          3. Resisting or interfering with a lawful stop or detention will generally be a class A
       misdemeanor. Resisting a lawful stop or detention by fleeing is a class E felony if the
       person fleeing creates a substantial risk of serious physical injury or death to any person.
       Section 575.150.5, RSMo 2016.




                                                 12
(Emphases added). MACH-CR 2d 29.61 contains no language in either the charge itself or the

Notes on Use to suggest that resisting a lawful stop for a felony offense constitutes a class E

felony.

          Likewise, there are two distinct jury instructions for resisting arrest, found in MAI-CR

4th 429.60, and resisting a stop or detention, found in MAI-CR 4th 429.61. The Notes on Use

clarify that these distinct instructions apply for resisting arrest and for resisting a stop or

detention, respectively. The Notes on Use for MAI-CR 4th 429.60, for instructing the jury on

resisting arrest, state in relevant part:

             2. MAI-CR 4th 429.40 [sic] covers resisting arrest or interfering with the arrest of
          another person. Resisting or interfering with a lawful stop or detention is covered by
          MAI-CR 4th 429.61.
                                                    ***
             4. MAI-CR 4th 429.60.1 covers resisting an arrest by flight. If the defendant was
          being arrested for a felony, the resisting of that arrest will be a class E felony. If the
          felony is being submitted on this basis, include the reference to the felony offense in
          paragraph Second. If the arrest was for a misdemeanor, infraction or ordinance violation,
          the resisting arrest will be a class A misdemeanor, unless the person was fleeing in such a
          manner that created a substantial risk of serious physical injury or death to any person. If
          the felony is being submitted on this basis, include the language set out in parentheses in
          paragraph Fifth and include the definition of “serious physical injury.”

(Emphases added). The jury determines whether the requisite facts exist while the court

determines as a matter of law whether the officer sought to arrest the defendant “for a felony.”

Shaw, 592 S.W.3d at 360.

          The Notes on Use for MAI-CR 4th 429.61, for instructing the jury on resisting a lawful

stop, provide in pertinent part:

             2. This instruction covers resisting or interfering with a lawful stop or detention. By
          statute, the stop or detention must be a lawful stop or detention for a felony,
          misdemeanor, infraction or ordinance violation. When using this instruction, the court
          determines the question of law as to whether the facts being submitted in paragraph
          Fourth constitute a lawful basis for the stop or detention. The question of whether those
          facts exist is for the jury.



                                                   13
           3. Resisting or interfering with arrest is covered by MAI-CR 4th 429.60. Resisting
        or interfering with a lawful stop or detention by flight is covered by MAI-CR 4th
        429.61.1.
                                                ***
            4. MAI-CR 4th 429.61 covers resisting or interfering with a lawful stop or detention
        for a felony, misdemeanor, infraction or ordinance violation. Resisting or interfering with
        a lawful stop or detention will generally be a class A misdemeanor. Resisting a lawful
        stop or detention by fleeing is a class E felony if the person fleeing creates a substantial
        risk of serious physical injury or death to any person.
(Emphases added). Nowhere does MAI-CR 4th 429.61 suggest—in either the instruction itself or

in the Notes on Use—that resisting a lawful stop constitutes a felony offense if the basis for the

stop is a felony.

        It is undisputed that the defendant was driving a vehicle reported as stolen, and that

Trooper Bishop lawfully stopped the defendant on her reasonable suspicion based on specific

and articulable facts that illegal activity—namely vehicle tampering—had occurred. It is

undisputed that when Trooper Bishop made the lawful stop, she contemplated making arrests for

tampering with a motor vehicle, which is a felony offense as a matter of law. It is also undisputed

that the defendant fled the lawful stop, which as the trial court correctly noted, “[w]ell,

obviously, it was a stop, not a—not an arrest or attempted arrest.”

        It appears, however, that the State conflated charges for resisting arrest (MACH-CR 4th

29.60) and resisting a lawful stop (MACH-CR 4th 29.61). Resisting a lawful stop and resisting

arrest are not interchangeable as demonstrated by the plain language of section 575.150, distinct

treatment in case law, distinct charges in the Missouri Approved Charge Code, and distinct

instructions and notes on use in the Missouri Approved Instructions. The State elected to charge

the defendant with resisting a lawful stop rather than resisting an arrest. The State elected to seek

enhancement of the charged offense from a misdemeanor to a felony by charging that the

defendant resisted a lawful stop for a felony offense, namely tampering with a motor vehicle as


                                                 14
established at trial. The State declined to seek enhancement to a felony on the basis that the

defendant fled in a manner that created a substantial risk of serious physical injury or death. As a

result, the State sought to enhance resisting a lawful stop from a misdemeanor to a felony in a

manner that is available only when a defendant is charged and tried with resisting arrest.

           “We must interpret and apply the laws as the legislature writes them.” Haynes, 564
S.W.3d at 787. We cannot add words to the plain language of section 575.150.5 to enhance the

penalty for a lawful stop “for a felony.” Instead, we must apply the plain language of the statute

and follow the guidance found in case law and contained in the Notes on Use of MACH-CR 2d

29.61 and MAI-CR 4th 429.61.

                 Flight Creating A Substantial Risk of Serious Physical Injury or Death

           The final paragraph of section 575.150.5 states that resisting an arrest, stop, or detention

encompassed in section 575.150.1(1), as here, constitutes a class A misdemeanor unless the

persons resists by fleeing in such a manner as to create a substantial risk of serious physical

injury or death to any person. In such a case, the offense becomes a class E felony. Section

575.150.5. Here, the State did not charge the defendant with resisting a stop by fleeing in this

manner, nor was the jury asked to find the requisite facts of flight in this manner.

           The Missouri Approved Charge Code contains a model charge for resisting a lawful stop

or detention. MACH-CR 2d 29.61 contains language the State can incorporate to charge a

felony, but here the State elected not to include it.3 The Notes on Use for MACH-CR 2d 29.61

explain:



3
    MACH-CR 2d 29.61 offers the following language for charging a felony:

       (and defendant fled in such a manner that created a substantial risk of serious physical injury or death to (a
       person) (other persons) in that defendant [Briefly describe the conduct of the defendant, such as “operated a
       motor vehicle on Route K at speeds in excess of 100 miles per hour while weaving in and out of traffic.”]).


                                                           15
          3. Resisting or interfering with a lawful stop or detention will generally be a class A
       misdemeanor. Resisting a lawful stop or detention by fleeing is a class E felony if the
       person fleeing creates a substantial risk of serious physical injury or death to any person.
       Section 575.150.5, RSMo 2016.

       In addition, MAI-CR 4th 429.61.1 contains an option for language instructing the jury to

determine whether the defendant fled in a manner that created a substantial risk of serious

physical injury or death, and defines the term “serious physical injury” for the jury:

       (Seventh, that defendant fled in such a manner that created a substantial risk of serious
               physical injury or death to (a person) (other persons) in that defendant [Briefly
               describe the conduct of the defendant, such as “operated a motor vehicle on
               Route K at speeds in excess of 100 miles per hour while weaving in and out of
               traffic.”])[.]
                                                     ***
       (As used in this instruction, the term “serious physical injury” means physical injury that
       creates a substantial risk of death or that causes serious disfigurement or protracted loss
       or impairment of the function of any part of the body.)

Notes on Use ¶ 4 for MAI-CR 4th 429.61 reiterates that “[r]esisting or interfering with a lawful

stop or detention will generally be a class A misdemeanor. Resisting a lawful stop or detention

by fleeing is a class E felony if the person fleeing creates a substantial risk of serious physical

injury or death to any person.” Here, Instruction Number 6 was modeled on MAI-CR 4th

429.61.1 (resisting a lawful stop or detention by flight), and both parties approved its language.

None of the above language about risk of serious physical injury or death was included in

Instruction Number 6, however. As a result, the jury was not instructed to find any such facts.

       Although at sentencing the trial court commented that the evidence was “sufficient to

increase [the charge] to a Class E felony” because of the nature of the defendant’s flight, the

State did not charge the defendant in this manner nor was the jury required to find the existence

of these facts. Excluding paragraph Seventh from Instruction Number 6—which would have

required the jury to find that the defendant fled in a manner creating a substantial risk of serious




                                                  16
physical injury or death—excused the State from its burden to prove facts that the jury must find

before the court is allowed to enhance the penalty from a misdemeanor to a felony.

       While perhaps the evidence was such that the jury could have found the existence of facts

it did not have the chance to consider, this does not form a lawful basis for the trial court to

enhance the penalty for resisting a lawful stop to a felony. The Sixth Amendment, along with the

Due Process Clause, requires that each element of a crime be proved to the jury beyond a

reasonable doubt. State v. Wood, 580 S.W.3d 566, 583 (Mo. banc 2019). “In addition to the facts

underlying the charged offense, an ‘element’ includes any fact that ‘expose[s] the defendant to a

greater punishment than that authorized by the jury’s guilty verdict[.]’” Id. (quoting Apprendi v.

New Jersey, 530 U.S. 466, 494 (2000)). Therefore, “[w]hen a finding of fact alters the legally

prescribed punishment so as to aggravate it, the fact necessarily forms a constituent part of a new

offense and must be submitted to the jury.” Id. (quoting Alleyne v. United States, 570 U.S. 99,

114-115 (2013)). In short, a trial court cannot rely on requisite facts that the jury might have

found—but did not have the chance to consider and so did not find—to enhance the penalty for

an offense from a misdemeanor to a felony.

                                             Conclusion

       The State elected to charge the defendant with resisting a lawful stop, and sought to

enhance what ordinarily would be a class A misdemeanor to a felony by alleging that the lawful

stop was “for a felony offense.” The plain language of section 575.150.5, however, does not

permit this basis for enhancement to a felony. The case law, the Missouri Approved Charge

Code, and the Missouri Approved Instructions all lend support to our interpretation.

       The State could have charged that the defendant resisted a lawful stop by fleeing in a

manner that created a substantial risk of serious physical injury or death. However, the State



                                                 17
chose neither to seek enhancement of the charge to a felony offense in this manner, nor to

instruct the jury accordingly.

       Because the State charged and tried the defendant with resisting a lawful stop “for a

felony offense,” and because the verdict director did not require the jury to find that the

defendant fled in a manner creating a substantial risk of serious physical injury or death, the

evidence was insufficient to allow enhancement of the offense of resisting a lawful stop from a

class A misdemeanor to a class E felony pursuant to section 575.150.5. We affirm the

defendant’s conviction for resisting a lawful stop, but we must remand for the purpose of

correcting the judgment and resentencing the defendant within the applicable range of

punishment for a class A misdemeanor.



                                                      _______________________________
                                                      Angela T. Quigless, P.J.



Kurt S. Odenwald, J. and
James M. Dowd, J. concur.




                                                 18